Title: Patrick Gibson to Thomas Jefferson, 11 July 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
            
               Sir
              Richmond 11th July 1818.
            
            I hand you inclosed sales of your 67 bls: flour Nt Prds $484.90 at your credit, also copy of your accot Curt to this day balanced by $375.25 to your debit and lest something may occur to cause me to neglect it at the proper time I inclose you two notes, for renewal of those due next month—I have received a small box of seeds from Alexandria, will you be pleased to direct the disposal of it
            With much respect I am
            
              Sir Your ob: Servt
              Patrick Gibson
            
          
          
          
            Messrs Baker & Fulsom have called for paymt of some fish sent you
            I have deferred it until I shd hear from you
          
        